Citation Nr: 1220838	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-04 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The appellant reports that she had active service in the Cambodian Army from January 1970 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to nonservice-connected pension benefits because the appellant did not perform active military service in the Armed Forces of the United States.
In her January 2010 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge in Washington, DC.  In December 2011, she withdrew her hearing request.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The appellant is not a veteran for the purposes of basic eligibility for VA benefits.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not met.  38 U.S.C.A. §§ 101, 106, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

The appellant contends that she is eligible for VA benefits based on her service in the Cambodian Army in support of United States operations in Vietnam from January 1970 to September 1975.

Eligibility for VA benefits is governed by statutory and regulatory provisions that define an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The term "active duty" means full time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101 (21)(A).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101 (10).  Further, certain other individuals and groups are considered to have performed active military, naval, or air service, but the Cambodian Army and its soldiers are not among those individuals or groups listed in such statutes and regulations.  See 38 U.S.C.A. §§ 101(21)(B)-(E), 106, 107; 38 C.F.R. §§ 3.6, 3.7.  

In her October 2008 claim for nonservice-connected pension benefits (VA Form 21-526) and in documents submitted in support of that claim, the appellant reported that she served with the Cambodian Army from January 1970 to September 1975.  During that time, she was attached to the "United States Assistance Command" in Vietnam and served as a military volunteer for United States special forces.  She also submitted a Certificate of Specialization from the Khmer National Armed Forces and an undated Presidential Unit Citation for Extraordinary Heroism which was given to the Studies and Observations Group of the United States Military Assistance Command in Vietnam.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions.  38 C.F.R. § 3.203(a).  

If the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  Where such service department certification is required, the service department's decision on such matters is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant has not contended that she ever served on active duty in the Armed Forces of the United States, but rather that she was a member of the Cambodian Army and volunteered to assist the United States forces in Vietnam.  Thus, the fact that she did not perform active service in the United States Armed Forces is not in dispute and further efforts to obtain service department verification of service is not warranted as any such efforts would not assist the appellant in substantiating any such service.  

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The appellant did not perform active military, naval, or air service in the Armed Forces of the United States and was not otherwise an individual or member of a group considered to have performed such service.  Thus, basic eligibility for VA benefits is not warranted.  Unfortunately, the Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of VA benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

Where, as here, the law and not the evidence is dispositive, the appellant's claim for basic eligibility for VA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


